ORDER
PER CURIAM.
Appellant, Michael J. Ballou (“Ballou”), appeals the judgment of the Circuit Court of Cape Girardeau County ruling in favor of St. Francis Medical Center in its suit on account and finding Ballou liable for $3,938.53 in medical costs, plus $569.67 in interest, and $590.78 in attorneys fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).